—Judgment, Supreme Court, Bronx County (David Stadtmauer, J., at hearings; Joseph Cerbone, J., at jury trial and sentence), rendered December 23, 1997, convicting defendant of assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of six years to life, unanimously affirmed.
*637Defendant’s suppression motion was properly denied. The victim’s description was sufficient to provide reasonable suspicion to detain defendant for an identification procedure (see, People v Braxton, 250 AD2d 533, lv denied 92 NY2d 894). Although the showup occurred in front of a police station, the circumstances were not unduly suggestive. The crime had occurred approximately 35 minutes before the showup, a few blocks away. The victim, who had not been alerted that he was going to be given the opportunity to make an identification, identified defendant, who was not in handcuffs, without any prompting. Furthermore, exigent circumstances were present in that the complainant required medical treatment (see, People v Riley, 70 NY2d 523, 529; People v Bradley, 234 AD2d 21, lv denied 89 NY2d 1009).
The verdict was not against the weight of the evidence. As we found on the codefendant’s appeal (People v Carter, 265 AD2d 211, lv denied 94 NY2d 861), there is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Nardelli, J. P., Williams, Tom, Andrias and Marlow, JJ.